DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Claims
Claims 1, 4, 6, 8, 11, 13, 15, 19, 21, 25, and 27-29 have been amended; claims 2, 9, and 16 have been canceled, and claims 30-32 have been added in the response filed September 20, 2022.
Claims 3, 5, 10, 12, 17-18, 22, 24, and 26 have been previously canceled.
Claims 1, 4, 6-8, 11, 13-15, 19-21, 23, 25, and 27-32 are pending.
Claims 1, 4, 6-8, 11, 13-15, 19-21, 23, 25, and 27-32 are rejected.
Detailed rejections begin on page 4.
Indication of Allowable Subject Matter begins on page 10.
Response to Arguments begins on page 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-8, 11, 13-15, 19-21, 23, 25, and 27-32 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1, 4, 6-7, 21, 27, and 30, is directed to a process. Additionally, the system, as claimed in claims 8, 11, 13-14, 23, 28, and 31, is directed to a machine. Furthermore, the non-transitory computer-readable medium, as claimed in claims 15, 19-20, 25, 29, and 32, is directed to an article of manufacture.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of requesting a quote from a supplier. Specifically, representative claim 1 recites the abstract idea of: 
receiving information associated with a request for proposal, quote, bid, or information (RFX) to be generated and provided to a remote supplier;
identifying one of multiple acquisition scenarios associated with the RFX to be generated based on the received information;
generating the RFX based on the received information and the identified acquisition scenario;
receiving an RFX response from the remote supplier;
(i) extract contents of the RFX response and (ii) map the contents of the RFX response to a predefined data dictionary in order to convert at least a portion of the RFX response into normalized data, the predefined data dictionary representing known or expected fields or contents related to the RFX response;
accessing a compliance matrix to identify multiple requirements associated with the RFX response based on the identified acquisition scenario, the compliance matrix containing requirements associated with the multiple acquisition scenarios;
comparing the normalized data of the RFX response to the identified requirements in order to determine whether one or more non-compliance issues exist in the RFX response;
automatically informing the remote supplier in real-time of one or more identified requirements for which the RFX response is non-compliant after receipt of the RFX response.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of requesting a quote from a supplier, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because requesting a quote or bid from a supplier and assessing it for compliance is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a first graphical user interface, a network, a second graphical user interface, applying a machine learning model to the RFX response, wherein the machine learning model is trained using a plurality of previously- generated RFXs and RFX responses, and retraining the machine learning model using at least one of the RFX and the RFX response.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., requesting a quote from a supplier) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 4, 6-7, 21, 27, and 30 do not aid in the eligibility of independent claim 1. For example, claim 4 merely further defines the abstract limitations of claim 1. Additionally, claims 6-7, 21, 27, and 30 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that the dependent claims do not include any further additional elements than what has already been recited in claim 1. These additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 4, 6-7, 21, 27, and 30 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and article of manufacture, claims 8, 11, 13-14, 23, 28, 31; and claims 15, 19-20, 25, 29, 32, respectively, remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1, 4, 6-7, 21, 27, and 30. It is noted that claim 8 includes further additional elements of an apparatus comprising: at least one processor configured to perform, and claim 15 includes further additional elements of a non-transitory computer readable medium containing instructions that when executed cause at least one processor to perform. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. As such, claims 8, 11, 13-14, 23, 28, 31; and claims 15, 19-20, 25, 29, 32 are rejected for at least similar rationale as discussed above.

Allowable Subject Matter
Claims 1, 4, 6-8, 11, 13-15, 19-21, 23, 25, and 27-32 are allowable over the prior art due to the combination of features. Specifically, a machine learning model that extracts and maps RFX information in combination with accessing a compliance matrix, the compliance matrix containing requirements associated with multiple acquisition scenarios is novel and non-obvious over the cited prior art. The cited prior art utilizes these features, but the cited prior art fails to obviously teach them as a whole.
The most relevant prior art includes Wong (US 8533096 B2, herein referred to as Wong), Putz et. al. (US 20190394238 A1, herein referred to as Putz), Noel et. al. (US 10311529 B1, herein referred to as Noel), Irby et. al. (US 20160162906 A1, herein referred to as Irby), Pearman (EP 1870845 A2, herein referred to as Pearman), and Roberts (US 20180372109 A1, herein referred to as Roberts).
Wong discloses a system and methods for evaluating compliance of a supplier’s response to an RFQ/RFI (Wong: [5:29-33]; [11:45-48]). A user can select from pre-defined list of compliance rules associated with a particular opportunity (Wong: fig 9A; [8:31-40]). The initiator then associated the selected compliance rules with the opportunity, and discards the responses that do not comply with the rules (Wong: [11:58-64]; [12:40-42]). The supplier uses their own computing device that is remote from the user via a network (Wong: [4:34]). Wong does not disclose that these rules are part of a compliance matrix, nor using machine learning in order to extract or map data and normalize the data. Wong also does not disclose automatically notifying suppliers of non-compliance.
Putz discloses a machine learning model that extracts contents of RFX responses and maps the contents to a root question (Putz: [0055], [0082]-[0087]). The machine learning model is trained using previously labeled training data (Putz: [0067]). Weights are assigned to the extracted entities in order to normalize the terms, and the normalized entities are compared to the required answers (Putz: [0020]-[0022]). The system then checks for compliance against policy standards of the response (Putz: [0038]). Putz does not disclose retraining the machine learning model nor automatically informing suppliers of non-compliance. Putz also does not disclose accessing a compliance matrix to compare the responses to the requirements in the compliance matrix.
Noel discloses a system and methods for evaluating RFPs and matching the RFP to a supplier for a response using machine learning (Noel: fig 5; [12:53-65]). Matchmaking scores may be based on factors such as expertise requirements, quality of craftsmanship, project scale, service area, contractor rating, activity score, bid response time, or contractor availability (Noel: [12:53-65]). The algorithms and rules governing the matching engine can be updated by a machine learning algorithm taking into account past matching results and project outcomes using regression modeling (Noel: [12:53-65]; [18:30-37]). Noel does not disclose using machine learning in order to extract or map data and normalize the data nor assessing the RFP responses for compliance. Noel also does not disclose automatically notifying suppliers of non-compliance nor analyzing the responses against a compliance matrix.
Irby discloses a system and methods for analyzing building designs for compliance (Irby: [0058]-[0062]). The designs are submitted to a permit module, which assesses the designs and build specifications against compliance rules (Irby: [0062]-[0063]). If the design or build is denied, the permit module notifies the user of the denial and provides further information about what areas of the design or build application were non-compliant (Irby: [0058], [0064]). Irby does not disclose receiving RFX responses from suppliers nor using machine learning in order to extract or map data and normalize the data. Irby also does not disclose analyzing the responses against a compliance matrix.
Pearman discloses that questions associated with a response are collated into a database, and mapping associations are done between the questions and the regulatory regimes (Pearman: [0036]). These regulatory regimes can be stored in matrix form, and a master compliance matrix can be displayed showing all the regulatory regimes that are applicable to a particular user (Pearman: [0036]; [0044]). Pearman does not disclose receiving RFX responses from suppliers nor using machine learning in order to extract or map data and normalize the data. Pearman also does not disclose automatically notifying suppliers of non-compliance.
Roberts discloses a method and system for a client to submit requests for proposals in real-time (Roberts: [0038]). Using the bid proposal software of the system, the client fills out a RFP document using a computing device, describing the services, requirements, and timeline they are looking for (Roberts: [0022]-[0025]). This RFP is then accessible to multiple service providers, each who can respond to the specific elements of the RFP in real-time (Roberts: [0029], [0038]). The system then parses and extracts the responses from each service provider, storing the responses in a predetermined data structure to separate and identify each individual section response (Roberts: [0035]-[0036]). The client can review the responses from the service providers based on how well they comply with the requirements, and the system notifies the service providers whether they were selected for the task (Roberts: [0073]). Roberts does not disclose using machine learning in order to extract or map data and normalize the data, accessing a compliance matrix to compare the responses to the requirements in the compliance matrix, nor automatically notifying suppliers of non-compliance.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims [x] taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Response to Arguments
With respect to the double patenting rejections, Applicant’s amendments and submission of a terminal disclosure have overcome the rejection. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 13-14 of the Remarks, Applicant argues the claims are “a practical application that imposes a meaningful limit on the judicial exception such that the claims are more than a drafting effort designed to monopolize the judicial exception in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance” because “the process represents a technological solution to a problem of what can be an extremely time- consuming and resource-intensive process of reviewing RFX responses as described in paragraphs [0042]-[0048] of the Applicant's specification.” However, Examiner respectfully disagrees.
The MPEP provides guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, according to the MPEP, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology (MPEP § 2106.04(d)(1)). That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
As an example comparison, the district court in TecSEC stated “[i]n cases involving software innovations, this inquiry often turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies an abstract idea for which computers are invoked merely as a tool.” TecSEC, Inc. v. Adobe Inc., 2019-2192, 2019-2258 (Fed. Cir. 2020). The court further explains “[s]oftware can make patent-eligible improvements to computer technology, and related claims are eligible as long as they are directed to non-abstract improvements to the functionality of a computer or network platform itself.” Id. Two important inquiries occur by the courts for determining eligibility: “whether the focus of the claimed advance is on a solution to ‘a problem specifically arising in the realm of computer networks’ or computers” and “whether the claim is properly characterized as identifying a ‘specific’ improvement in computer capabilities or network functionality, rather than only claiming a desirable result or function.” Id. Thus, the resulting claims in TecSEC were deemed eligible because “the claims are directed to improving a basic function of a computer data-distribution network, namely, network security,” which is reflected in the ‘702 patent specification in question, describing “[u]sing a secure labelling regimen, a network manager or user can be assured that only those messages meant for a certain person, group of persons, and/or location(s) are in fact received, decrypted, and read by the intended receiver.” Id.
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraphs [0042]-[0048] and [0216] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving business problems such as different people may perform RFX processes inconsistently even within the same organization, resulting in inconsistencies with the RFX processes; lack of system-wide or institutional knowledge; RFX complexity; the amount of time needed for RFX responses to be placed into suitable form for consideration; and constant training of personnel responsible for compliance checking. Although the claims include computer technology such as a first graphical user interface, a network, a second graphical user interface, applying a machine learning model to the RFX response, wherein the machine learning model is trained using a plurality of previously- generated RFXs and RFX responses, and retraining the machine learning model using at least one of the RFX and the RFX response, such elements are merely peripherally incorporated in order to implement the abstract idea. 
This is unlike the improvements recognized by the courts in cases such as TecSEC and Enfish. Unlike these cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of processing RFXs. The claimed process, while arguably resulting in more efficient and accurate processing of RFXs, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while employing generic processor and/or computer components to improve requesting quotes from a supplier, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
Furthermore, Applicant argues on page 14 that “retraining the machine learning model improves the operation of the machine learning model, which is an obvious technological improvement.” However, as stated above, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. (MPEP § 2106.04(d)(1)).
In this case, the claims merely recite a generic machine learning model, which is trained on previous RFXs and RFX responses, and is then retrained using the current responses. Although the specification discloses a machine learning model that is trained and retrained, the specification does not disclose how this retraining improves the technology beyond a conclusory manner. Therefore, the claim does not improve the technology, and the rejection is maintained in this aspect.

With respect to pages 14-16, Applicant argues “Claim 1 integrates any alleged abstract idea into a practical application and is directed to significantly more than any alleged abstract idea”, citing similarities to Example 42 provided by the Office. Applicant further argues “the assertions in the [previous] Office Action are simply incorrect” because “Example 42 does not indicate that the claim is patent-eligible because the non-standardized format is dependent on the hardware and software platform. Instead, Example 42 discusses the conversion of information in a non-standardized form to a standardized format, without any discussion of the dependence on the hardware and software platform.” However, Examiner respectfully disagrees.
Examiner notes that the 101 Examples generated by the Office are not precedential; they are only meant to be illustrative, and they are fact specific. The examples should be interpreted based on the fact patterns set forth; other fact patterns may have different eligibility outcomes. Following the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), now incorporated in the MPEP at § 2106, all claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. 
Claim 1 of Example 42 was determined to be patent eligible under Step 2A Prong Two because the claim recites a combination of additional elements that, as a whole, integrates the method of organizing human activity into a practical application. As described in the background of Example 42 (i.e., specification), the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, which is dependent on the hardware or software platforms used by the medical provider’s local office.
In contrast to Example 42, Applicant’s claims do not recite format conversion in regards to how the computer operates and displays information to users in a technical way. Unlike Example 42, the claims of the instant invention focus on evaluating responses of a supplier in order to make a recommendation, and the additional elements of the instant invention, individually and in combination, are not the same as the additional elements recited in Example 42. Furthermore, unlike Example 42, the instant specification does not describe technological solutions to a non-abstract computer problem. Therefore, the claims are not like Example 42 and are not directed to an improvement to technology, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s amendments have overcome the current 103 rejection. Upon further search and consideration, Examiner has determined the claims are allowable over the prior art. Please refer to the indication of allowable subject matter beginning on page 10 for a detailed explanation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fellenstein et. al. (US 20060155633 A1) was used to understand other methods for submitting bid requests, specifically for grid jobs by receiving the job requirements and, by using a scheduler, sending each job part to a potential service provider. 
Shen et. al. (2015 NPL) was used to understand the value of being able to scale up the bidding process by using data mining and scoring techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625